DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The claims have a priority date of 12/21/2006, as this is the first date hook and loop fasteners on an outside surface of the stent component for securement to a secondary stent component is present. 

Information Disclosure Statement
Due to the large number of references, all foreign patent documents and non- patent literature documents were assumed to have been submitted. 
The Examiner acknowledges receipt of the lengthy information disclosure statements filed 09/19/19 citing over 1380 references. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.

Response to Arguments
Applicant's arguments filed 07/14/22 have been fully considered but they are not persuasive.
On pages 4-5 regarding prior art rejections Applicant argues the amendments overcome the rejection of record.
The Examiner respectfully refers to the rejection below regarding amended claims. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1QG.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the specification/drawings indicate items 812 and 906 as referring to a “stem” but the figures don’t appear to show these elements as being drawn towards a “stem”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circumferential outer surface” of the stent component and “exterior surface” of the stent component must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: Paragraph [0063] at the top of page 13 includes a typographical error.
Appropriate correction is required.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
Claim 2 is objected to for claiming the stent component defines “a circumferential outer surface” and then later referring to loop material being on “an exterior surface” of the stent component. The claims appear to distinguish these as different surfaces, but as the Examiner can best understand, the outer surface and exterior surface are actually the same things. However, this cannot be determined since they are not distinguished from one another in the drawings.  
Claim 11 is objected to for claiming the second stent component is part of the stent-valve of claim 2, but then also claiming that the second stent-valve houses the stent-valve. If it is part of the stent valve, it cannot possibly house itself. For the purposes of examination, this will be understood to indicate the second stent component houses the stent component. 
Further, the claim is unclear for referring to “an implantation site” and “a catheter” when claim 2, from which this depends, has already indicated there is an implantation site and a catheter, making it unclear whether these are the same or different elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is indefinite for claiming the stent component is a “single piece”. Notably, the specification refers to the stent-valve as being a  “single stent valve” (e.g. as opposed to a double-stent valve), but doesn’t say anything about there being a “single piece”. It is unclear whether this is an attempt to claim something like the valve is unitary/unibody/monolithic, which does not have any support in the specification as originally filed and would accordingly be new matter, or whether this is an attempt to claim that the stent component is a “single stent valve” (e.g. there is no second stent component), and this claim would accordingly be withdrawn as being drawn towards a non-elected species. (Applicant has already presented and the Examiner has already considered claim 11, which as originally presented, would be drawn towards the embodiment of the double stent valve). As the Examiner cannot examine this without understanding the intent, as it might be withdrawn or might be new matter, prior art is not applied at this time. However, upon clarification, a prior art rejection for claim 13 might be made. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-4, 6-10 is/are rejected under pre-AIA  35 U.S.C. 102(b)) as being anticipated by Revuelta et al. (US 20060052867 A1) hereinafter known as Revuelta.
Regarding claims 2-3 Revuelta discloses a stent-valve (Figure 1a item 10) for cardiac valve replacement (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Revuelta was considered capable of performing the cited intended use.) See also [0038]) comprising:
a valve component (Figure 1 item 14) and 
a stent component housing the valve (Figure 1 item 12);
the stent and valve having a collapsed configuration ([0030]) for delivery to an implantation site (and adapted to be delivered by catheter (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Revuelta discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus of being delivered by a catheter. See also [0041]), and an expanded configuration ([0030]) after implantation ([0045]),
wherein in the expanded configuration the stent defines a circumferential outer surface an entirety of which remains the circumferential outer surface of the stent when in the collapsed configuration; 
wherein the stent-valve comprises loop material on an exterior surface of the stent (Figure 5 item 130; [0058] felt) which is capable of forming hook-and-loop fastening with respect to a loop material (this is stated as a functional limitation of the hook material (see explanation above). Felt is understood to be capable of interacting with some hook.),
Regarding claim 4 Revuelta discloses the stent valve of claim 2 substantially as is claimed,
wherein Revuelta further discloses the loop material is a microscopic loop material ([0058] felt consists of microscopic loops).
Regarding claim 6 Revuelta discloses the stent valve of claim 2 substantially as is claimed,
wherein Revuelta further discloses the stent valve is configured to be expanded by an inflation balloon (this is stated as a functional limitation (see explanation above). See also [0045]).
Regarding claim 7 Revuelta discloses the stent valve of claim 2 substantially as is claimed,
wherein discloses further discloses the stent valve is configured to be mounted on the balloon prior to delivery to the implantation site (this is stated as a functional limitation (see explanation above). See also [0042]).
Regarding claim 8 Revuelta discloses the stent valve of claim 2 substantially as is claimed,
wherein discloses further discloses the valve is sutured to the stent ([0037]; sewing).
Regarding claim 9 Revuelta discloses the stent valve of claim 2 substantially as is claimed,
wherein Revuelta further discloses the stent has a generally cylindrical shape (Figure 1a; [0031]).
Regarding claim 10 Revuelta discloses the stent valve of claim 2 substantially as is claimed,
wherein Revuelta further discloses the stent valve is configured to replace a failed aortic valve (this is stated as a functional limitation (see explanation above). See also [0038]).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revuelta as is applied above in view of Snyders (US 20020123802 A1).
Regarding claim 5 Revuelta discloses the stent valve of claim 2 substantially as is claimed,
but is silent with regards to the loop material being micro-velour.
However, regarding claim 5 Snyders teaches that micro-velour material is an alternative in the art to felt ([0042]). Revuelta and Snyders are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the felt of Revuelta so that it comprises micro-velour as is taught by Snyders since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim(s) 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revuelta as is applied above in view of Rowe et al. (US 20060287719 A1) hereinafter known as Rowe.
Regarding claim 11 Revuelta discloses the stent valve of claim 2 substantially as is claimed,
wherein Revuelta further discloses a second stent component (Figure 2b item 52) which is configured to house the stent (Figure 2b);
and wherein the second stent’s interior surface fastens to the outer surface of the stent component ([0009]-[0010]),
but is silent with regards to whether or not the second stent component is capable of a collapsed configuration for catheter delivery and subsequent expansion,
and the second stent having a hook material on its interior surface for forming a hook and loop fastening with the loop material of the stent valve.
However, regarding claim 11 Revuelta teaches that percutaneously delivered heart valves are a known obvious alternative to those which are not compressible (e.g. require open heart surgery to implant) ([0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stent valve of Revuelta so that the second stent component is also compressible as is taught by Revuelta since non-compressible and compressible stent components are well-known alternatives in the art for valves, each having their own benefits and drawbacks, being equally known. The two are considered equivalents in the art.
Further, regarding claim 11 Rowe teaches that Velcro can be used to connect two valve elements together ([0095]). Revuelta and Rowe are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stent valve of Revuelta so that the connection between the first (12) and second (52) stent components occurs though a Velcro hook-and-loop connection as is taught by *** since this is a known, non-essential method of connection of the two parts of the valve. Applicant’s specification indicates that it is simply one of a number of connections which can be made ([0069]), and Revuelta agrees the connection method between valve parts is also non-essential ([0048]).  Accordingly, the connection would be a simple obvious alternative known to one of ordinary skill. See MPEP 2143(I)(B).
Regarding claim 12 the Revuelta Rowe Combination teaches the stent valve of claim 11 substantially as is claimed,
but is silent with regards to whether or not the hook material has microscopic hooks.
However, regarding claim 12 it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stent valve of Revuelta so that the hook material had microscopic hooks since the change in size of the hooks does not appear to be essential in any way. It has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/08/22